Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species B, Fig.7A in the reply filed on 4/20/2021 is acknowledged.  The traversal is on the ground(s) that the Action fails to explain reasons why there would allegedly be a serious burden on the Examiner if the restriction is not required.  This is not found persuasive because the application contains several patentably distinct species as shown in the drawing. These species are not obvious variants of each other based on the current record since applicant has not submitted any evidence showing them to be obvious variants or clearly admit on the record that this is the case. Thus, in order to search for all these species, different search strategies or search queries or field of search could be employed for the different configurations of the barrier. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" and “may” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims depend from a rejected base claim are also rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al. (7219466) in view of Wetzel et al. (7690147). 
For claim 1, Rich discloses An electronic rat trap (at least fig.2) comprising: a trap body (200) including an upper wall assembly (at least fig.4 for upper wall assembly) and 
Rich is silent about a bottom edge of said barrier being positioned above the center plate.
Wetzel teaches an animal trap comprising a bottom edge of a barrier being positioned above the center plate (at least figs. 6-7 for position of barrier 80 over center plate 22). It would have been obvious to one having ordinary skill in the art at the time 
For claim 12, Rich as modified by Wetzel discloses wherein the closed baited end is provided with apertures (Rich, #48) to allow for better scent detection of bait placed at the baited end from outside the trap, and wherein one of the apertures is fitted with a bait plug for holding bait.
Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich as modified by Wetzel as applied to claim 1 and 12 above, and further in view of Fritzboger (2016/0302402).
For claim 3, Rich as modified by Wetzel is silent about wherein a vertical distance between the bottom edge of the baffle wall and the center plate is between about 1.0 inch and about 2.5 inches.
Fritzboger teaches an animal trap wherein a vertical distance between a bottom edge of a baffle wall and a bottom is between 18 mm and 22 mm (at least fig.3 and/or para 0041). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vertical distance of the passage of the trap of Rich as modified by Wetzel with a size between 18 mm and 22 mm as taught by Fritzboger depending on a type of rodent being trapped in order to sufficiently retain the rodent. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vertical distance of the passage of Rich as modified by Wetzel and Fritzboger with wherein a vertical distance of the passage is between 
For claim 4, Rich as modified by Wetzel and Fritzboger is silent about wherein said vertical distance is about 1.78 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vertical distance of the passage of Rich as modified by Wetzel and Fritzboger with wherein a vertical distance of the passage is about 1.78 inches depending on a type of rodent being trapped in order to sufficiently retain the rodent.
For claim 5, Rich as modified by Wetzel and Fritzboger is silent about wherein a horizontal distance between the bottom edge of the baffle wall and a vertical plane that extends upwardly from and in alignment with a forward edge of the center plate is at least 1.5 inches, the forward edge of the center plate being that edge nearest the baited end. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a horizontal distance between the bottom edge of the baffle wall and a vertical plane that extends upwardly from and in alignment with a forward edge of the center plate of Rich as modified by Wetzel and Fritzboger with a distance of at least 1.5 inches depending on a type and/or a size of rodent being trapped in order to allow the rodent to be sufficiently positioned within the trap before activating the trap to limit withdrawal of the rodent, since the applicant has not disclosed that using a distance of at least 1.5 inches solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with the distance as shown in the apparatus of Rich as modified by Wetzel and Fritzboger.
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich as modified by Wetzel as applied to claim 1 and 12 above, and further in view of Marcolina (4363184).
For claim 7, Rich as modified by Wetzel is silent about wherein the barrier is a tapered baffle wall with the bottom edge having a blade-like lower edge.
Marcolina teaches a trap comprising a barrier (at least fig.5, #68), wherein the barrier is a tapered baffle wall with the bottom edge having a blade-like lower edge (at least fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the barrier of Rich as modified by Wetzel with barrier is a tapered baffle wall with the bottom edge having a blade-like lower edge as taught . 
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich as modified by Wetzel and Marcolina as applied to claim 7 above, and further in view of Fritzboger.
For claim 8, Rich as modified by Wetzel and Marcolina is silent about wherein a vertical distance between the bottom edge of the baffle wall and the center plate is between about 1.0 inch and about 2.5 inches.
Fritzboger teaches an animal trap wherein a vertical distance between a bottom edge of a baffle wall and a bottom is between 18 mm and 22 mm (at least fig.3 and/or para 0041). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vertical distance of the passage of the trap of Rich as modified by Wetzel and Marcolina with a size between 18 mm and 22 mm as taught by Fritzboger depending on a type of rodent being trapped in order to sufficiently retain the rodent. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vertical distance of the passage of Rich as modified by Wetzel, Marcolina, and Fritzboger with wherein a vertical distance of the passage is between about 1.0 inch and about 2.5 inches depending on a type of rodent being trapped in order to sufficiently retain the rodent. 
For claim 9, Rich as modified by Wetzel, Marcolina, and Fritzboger is silent about wherein said vertical distance is about 1.78 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vertical distance of the passage of Rich as modified by Wetzel, Marcolina, and Fritzboger with 
For claim 10, Rich as modified by Wetzel, Marcolina, and Fritzboger is silent about wherein a horizontal distance between the bottom edge of the baffle wall and a vertical plane that extends upwardly from and in alignment with a forward edge of the center plate is at least 1.5 inches, the forward edge of the center plate being that edge nearest the baited end. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a horizontal distance between the bottom edge of the baffle wall and a vertical plane that extends upwardly from and in alignment with a forward edge of the center plate of Rich as modified by Wetzel, Marcolina, and Fritzboger with a distance of at least 1.5 inches depending on a type and/or a size of rodent being trapped in order to allow the rodent to be sufficiently positioned within the trap before activating the trap to limit withdrawal of the rodent, since the applicant has not disclosed that using a distance of at least 1.5 inches solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with the distance as shown in the apparatus of Rich as modified by Wetzel, Marcolina, and Fritzboger.
For claim 11, Rich as modified by Wetzel, Marcolina, and Fritzboger is silent about wherein said horizontal distance is at least 1.75 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the horizontal distance between the bottom edge of the baffle wall and a vertical plane that extends upwardly from and in alignment with a forward edge of the center plate of Rich as modified by Wetzel, Marcolina, and Fritzboger with a distance is at least . 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al. in view of Wetzel et al. and Fritzboger. 
For claim 13, Rich discloses An electronic rat trap (at least fig.2) comprising: a trap body (200) including an upper wall assembly (at least fig.4 for upper wall assembly) and a floor (at least fig.4 for bottom floor) spaced from one another and joined by a left side (fig.4) and a right side (fig.5), the trap body having an open entrance end (fig.2) to provide rats with access to an interior of the trap and a closed baited end (fig.5) opposite the entrance end, the upper wall assembly forming a fixed ceiling for the trap body (fig.2); a high voltage killing circuit (at least fig.1, #10) including at least three killing plates (at least fig.2 for #18, 22, 24) positioned on the floor in spaced relationship to create a pathway for a rat from the entrance end to the baited end, said plates including a first plate (18) nearest the baited end, a second plate (24) nearest the entrance end, and a center plate (22) positioned between the first and second plates, and a barrier (44) extending downwardly from the trap ceiling into the trap interior (fig.3), said barrier serving to restrict a height of the trap interior to prevent upward movement of the rat at the point of the barrier and the fixed nature of the trap ceiling rendering the 
Rich is silent about a bottom edge of said barrier being positioned above the center plate.
Wetzel teaches an animal trap comprising a bottom edge of a barrier being positioned above the center plate (at least figs. 6-7 for position of barrier 80 over center plate 22). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the position of the barrier of Rich with a bottom edge of said barrier being positioned above the center plate as taught by Wetzel in order to force the body of the animal to extend and contort such that withdrawal from the trap is more difficult. 
Rich as modified by Wetzel is silent about wherein a vertical distance between the bottom edge of the baffle wall and the center plate is between about 1.0 inch and about 2.5 inches.
Fritzboger teaches an animal trap wherein a vertical distance between a bottom edge of a baffle wall and a bottom is between 18 mm and 22 mm (at least fig.3 and/or para 0041). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vertical distance of the passage of the trap of Rich as modified by Wetzel with a size between 18 mm and 22 mm as taught by Fritzboger depending on a type of rodent being trapped in order to sufficiently retain the rodent. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vertical distance of the passage of Rich as modified by Wetzel and Fritzboger with wherein a vertical distance of the passage is between 
Rich as modified by Wetzel and Fritzboger is silent about wherein a horizontal distance between the bottom edge of the baffle wall and a vertical plane that extends upwardly from and in alignment with a forward edge of the center plate is at least 1.5 inches, the forward edge of the center plate being that edge nearest the baited end. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a horizontal distance between the bottom edge of the baffle wall and a vertical plane that extends upwardly from and in alignment with a forward edge of the center plate of Rich as modified by Wetzel and Fritzboger with a distance of at least 1.5 inches depending on a type and/or a size of rodent being trapped in order to allow the rodent to be sufficiently positioned within the trap before activating the trap to limit withdrawal of the rodent, since the applicant has not disclosed that using a distance of at least 1.5 inches solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with the distance as shown in the apparatus of Rich as modified by Wetzel and Fritzboger.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich as modified by Wetzel and Fritzboger as applied to claim 13 above, and further in view of Marcolina.
For claim 7, Rich as modified by Wetzel and Fritzboger is silent about wherein the barrier is a tapered baffle wall with the bottom edge having a blade-like lower edge.
Marcolina teaches a trap comprising a barrier (at least fig.5, #68), wherein the barrier is a tapered baffle wall with the bottom edge having a blade-like lower edge (at .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 3197916, 6735899, 4205480, 3341967
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THANH PHAM/Primary Examiner, Art Unit 3643